Citation Nr: 1334416	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  08-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to an effective date earlier than February 4, 2000 for the grant of a total rating based upon individual unemployability (TDIU) for accrued benefits purposes.   



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
  

INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.  He died in September 2006.  The appellant is his surviving spouse.  

This matter comes before the Board f Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death and entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318.  

In an April 2011 rating decision, entitlement to an effective date earlier than April 4, 2000 for a TDIU for the purposes of accrued benefits was denied  An appropriate notice of disagreement (NOD) was received from the appellant in January 2012.  No statement of the case (SOC) regarding this matter has been furnished to the appellant.  As such, the claim must now be remanded to allow the RO to provide the appellant with an appropriate SOC on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

The Board remanded the instant claim in September 2012 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The appellant asserts, in essence, that service connection for the cause of the Veteran's death is warranted.  She maintains that due to medications the Veteran was prescribed for his service-connected posttraumatic stress disorder (PTSD) with headaches, he developed chronic renal insufficiency and pulmonary fibrosis, which caused or contributed to his death.  

The appellant sought to have the Veteran's private treatment records submitted to the RO/AMC in connection with the claims.  Some of the records were received after the July 2013 supplemental statement of the case (SSOC) and were never reviewed in connection with the claim.  The appellant's representative indicated that because of the amount and the importance of these records, he specifically declined to waive RO consideration of these records.   t See 38 C.F.R. §  20.1304(c) (2013).  

Finally, the appellant filed a claim for entitlement to an effective date earlier than April 4, 2000 for a TDIU for the purposes of accrued benefits in April 2011.  She was notified of the denial in May 2011.  In January 2012, she filed a NOD to the denial.  This issue was not the subject of a SOC.  Under the circumstances, the Board has no discretion and is obliged to remand this issue of entitlement to an effective date earlier than April 4, 2000 for a TDIU for the purposes of accrued benefits.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be furnished an SOC on the issue of entitlement to an effective date earlier than April 4, 2000 for a TDIU for the purposes of accrued benefits, which addresses all pertinent evidence, laws and regulations relevant to her claim in compliance with the holding in Manlincon v. West as discussed above, and in accordance with 38 C.F.R. § 19.29, unless the matter is resolved by granting the benefit sought, or the withdrawal of the appellant's NOD.  If the appellant perfects an appeal by timely submitting a substantive appeal, the matter should be returned to the Board for further appellate review.  

2.  When the development requested has been completed, the issues of entitlement to cause of the Veteran's death and entitlement to DIC under the provisions of 38 U.S.C.A. §  1318 should again be reviewed by the RO/AMC on the basis of all the evidence of record.  If the benefit sought on appeal is not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).





_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


